DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claim 1 is directed to a method for determining central blood pressure, which is a computational algorithm, mental process with the aid of pen and paper, and/or a mathematical concept/relationship abstract idea as the process is just a series of calculation, correlation, scaling steps etc. Claim 1 does not include additional elements that integrate the exception into a practical application of the exception or that are sufficient to amount to significantly more than the judicial exception or insignificant extra-solution activity for the reasons provided below which are in line with the 2014 Interim Guidance on Patent Subject Matter Eligibility (Federal Register, Vol. 79, No. 241, p 74618, December 16, 2014), the July 2015 Update on Subject Matter Eligibility (Federal Register, Vol. 80, No. 146, p. 45429, July 30, 2015), the May 2016 Subject Matter Eligibility Update (Federal Register, Vol. 81, No. 88, p. 27381, May 6, 2016), and the 2019 Revised Patent Subject Matter Eligibility Guidance (Federal Register, Vol. 84, No. 4, page 50, January 7, 2019). 
The analysis of claim 1 is as follows:
Step 1: Claim 1 is drawn to a method for performing a computational algorithm, mental process with the assistance of pen and paper, or abstract idea.
Step 2A - Prong One: Claim 1 recites a mental process abstract idea. In particular, claim 1 recites the following limitations:
[A1] A method for determining central blood pressure for a subject …; [B1] comprising: measuring cuff pressure… during one of inflation or deflation of a cuff, thereby yielding a cuff pressure waveform; [C1] estimating magnitude of brachial blood pressure for the subject from the cuff pressure waveform; [D1] extracting a pulse volume plethysmography (PVP) waveform from the measured cuff pressure waveform, where the PVP waveform has a substantially fixed amplitude; [E1] scaling the PVP waveform to the estimated magnitude of the brachial blood pressure; [F1] and determining a central blood pressure waveform for the subject using the scaled PVP waveform. These elements [A1]-[F1] of claim 1 are drawn to an abstract idea since they involve a mental process that can be practically performed in the human mind including observation, evaluation, judgment, and opinion and using pen and paper and is a mathematical concept/relationship abstract idea as the method is simply a series of calculation, correlation, and scaling steps.
Step 2A - Prong Two: Claim 1 recites the following limitations that are beyond the judicial exception: [A2] an automatic cuff blood pressure monitor.
The element [A2] of claim 1 does not integrate the exception into a practical application of the exception. In particular, the element of [A2] is merely instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.04(d) and MPEP 2106.05(f). Next, the claim as a whole is analyzed to determine whether the claim recites additional elements that integrate the judicial exception into a practical application. The claim fails to recite an additional element or a combination of additional elements to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limitation on the judicial exception. 
Step 2B: Claim 1 does not recite additional elements that amount to significantly more than the judicial exception itself. In particular, the element [A2] does not qualify as significantly more because the limitations is simply appending well-understood, routine and conventional activities previously known in the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known in the industry (see Electric Power Group, 830 F.3d 1350 (Fed. Cir. 2016); Alice Corp. v. CLS Bank Int 7, 110 USPQ2d 1976 (2014)) and/or a claim to an abstract idea requiring no more than being stored on a computer readable medium which is a well-understood, routine and conventional activity previously known in the industry (see Electric Power Group, 830 F.3d 1350 (Fed. Cir. 2016); Alice Corp. v. CLS Bank Int 7, 110 USPQ2d 1976 (2014); SAP Am. v. InvestPic, 890 F.3d 1016 (Fed. Circ. 2018)).
In view of the above, the additional elements individually do not integrate the exception into a practical application of the exception and do not amount to significantly more than the above-judicial exception (the abstract idea) or insignificant extra-solution activity. Looking at the limitations as an ordered combination (that is, as a whole) adds nothing that is not already present when looking at the elements taking individually. There is no indication that the combination of elements improves the functioning of a computer, for example, or improves any other technology. There is no indication that the combination of elements permits automation of specific tasks that previously could not be automated. There is no indication that the combination of elements includes a particular solution to a computer-based problem or a particular way to achieve a desired computer-based outcome. Rather, the collective functions of the claimed invention merely provide conventional computer implementation, i.e., the computer is simply a tool to perform the process.
Claims 2-14 depend from claim 1, and recite the same abstract idea as claim 1. Furthermore, the claim only contains recitations that further limit the abstract idea (that is, the claims only recite limitations that further limit the algorithm). Additionally, the claims only contain recitations for providing results to generic computer elements and do not do anything extra apart from arbitrary extra-solution activity.
Claims 15-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claim 15 is directed to a method for determining central blood pressure, which is a computational algorithm, mental process with the aid of pen and paper, and/or a mathematical concept/relationship abstract idea as the process is just a series of calculation, correlation, scaling steps etc. Claim 15 does not include additional elements that integrate the exception into a practical application of the exception or that are sufficient to amount to significantly more than the judicial exception or insignificant extra-solution activity for the reasons provided below which are in line with the 2014 Interim Guidance on Patent Subject Matter Eligibility (Federal Register, Vol. 79, No. 241, p 74618, December 16, 2014), the July 2015 Update on Subject Matter Eligibility (Federal Register, Vol. 80, No. 146, p. 45429, July 30, 2015), the May 2016 Subject Matter Eligibility Update (Federal Register, Vol. 81, No. 88, p. 27381, May 6, 2016), and the 2019 Revised Patent Subject Matter Eligibility Guidance (Federal Register, Vol. 84, No. 4, page 50, January 7, 2019). 
The analysis of claim 15 is as follows:
Step 1: Claim 15 is drawn to a method for performing a computational algorithm, mental process with the assistance of pen and paper, or abstract idea.
Step 2A - Prong One: Claim 15 recites a mental process abstract idea. In particular, claim 15 recites the following limitations:
[A1] A method for determining central blood pressure for a subject …; [B1] comprising: measuring cuff pressure… during one of inflation or deflation of a cuff… thereby yielding a cuff pressure waveform; [C1] deriving an oscillogram from the cuff pressure waveform, where the oscillogram is an amplitude of oscillations in the measured cuff pressure as a function of the measured cuff pressure; [D1] estimating systolic pressure and diastolic pressure for the subject from the oscillogram; [E1] extracting a pulse volume plethysmography (PVP) waveform from the cuff pressure waveform by one of amplitude or time scaling beats of the cuff pressure waveform and ensemble averaging the one of amplitude or time scaling beats of the cuff pressure waveform; [F1] scaling the PVP waveform to the estimated systolic pressure and diastolic pressure; [G1] and determining a central blood pressure waveform for the subject from the scaled PVP waveform using a transfer function, where the transfer function defines a relationship between the central blood pressure and the PVP waveform. These elements [A1]-[G1] of claim 15 are drawn to an abstract idea since they involve a mental process that can be practically performed in the human mind including observation, evaluation, judgment, and opinion and using pen and paper and is a mathematical concept/relationship abstract idea as the method is simply a series of calculation, correlation, and scaling steps.
Step 2A - Prong Two: Claim 15 recites the following limitations that are beyond the judicial exception: [A2] automatic sphygmomanometer.
The element [A2] of claim 15 does not integrate the exception into a practical application of the exception. In particular, the element of [A2] is merely instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.04(d) and MPEP 2106.05(f). Next, the claim as a whole is analyzed to determine whether the claim recites additional elements that integrate the judicial exception into a practical application. The claim fails to recite an additional element or a combination of additional elements to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limitation on the judicial exception. 
Step 2B: Claim 15 does not recite additional elements that amount to significantly more than the judicial exception itself. In particular, the element [A2] does not qualify as significantly more because the limitations is simply appending well-understood, routine and conventional activities previously known in the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known in the industry (see Electric Power Group, 830 F.3d 1350 (Fed. Cir. 2016); Alice Corp. v. CLS Bank Int 7, 110 USPQ2d 1976 (2014)) and/or a claim to an abstract idea requiring no more than being stored on a computer readable medium which is a well-understood, routine and conventional activity previously known in the industry (see Electric Power Group, 830 F.3d 1350 (Fed. Cir. 2016); Alice Corp. v. CLS Bank Int 7, 110 USPQ2d 1976 (2014); SAP Am. v. InvestPic, 890 F.3d 1016 (Fed. Circ. 2018)).
In view of the above, the additional elements individually do not integrate the exception into a practical application of the exception and do not amount to significantly more than the above-judicial exception (the abstract idea) or insignificant extra-solution activity. Looking at the limitations as an ordered combination (that is, as a whole) adds nothing that is not already present when looking at the elements taking individually. There is no indication that the combination of elements improves the functioning of a computer, for example, or improves any other technology. There is no indication that the combination of elements permits automation of specific tasks that previously could not be automated. There is no indication that the combination of elements includes a particular solution to a computer-based problem or a particular way to achieve a desired computer-based outcome. Rather, the collective functions of the claimed invention merely provide conventional computer implementation, i.e., the computer is simply a tool to perform the process.
Claims 16-19 depend from claim 15, and recite the same abstract idea as claim 15. Furthermore, the claim only contains recitations that further limit the abstract idea (that is, the claims only recite limitations that further limit the algorithm). Additionally, the claims only contain recitations for providing results to generic computer elements and do not do anything extra apart from arbitrary extra-solution activity.
Claim 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claim 20 is directed to a system for determining central blood pressure, which is a mathematical concept/relationship abstract idea as the process is just a series of calculation, correlation, scaling steps etc. Claim 20 does not include additional elements that integrate the exception into a practical application of the exception or that are sufficient to amount to significantly more than the judicial exception or insignificant extra-solution activity for the reasons provided below which are in line with the 2014 Interim Guidance on Patent Subject Matter Eligibility (Federal Register, Vol. 79, No. 241, p 74618, December 16, 2014), the July 2015 Update on Subject Matter Eligibility (Federal Register, Vol. 80, No. 146, p. 45429, July 30, 2015), the May 2016 Subject Matter Eligibility Update (Federal Register, Vol. 81, No. 88, p. 27381, May 6, 2016), and the 2019 Revised Patent Subject Matter Eligibility Guidance (Federal Register, Vol. 84, No. 4, page 50, January 7, 2019). 
The analysis of claim 20 is as follows:
Step 1: Claim 20 is drawn to a system for performing a mathematical concept/relationship abstract idea.
Step 2A - Prong One: Claim 20 recites a mathematical concept/relationship abstract idea. In particular, claim 20 recites the following limitations:
[A1] A system for determining central blood pressure for a subject …; [B1] comprising:… measure cuff pressure during inflation and deflation of the cuff and generates a cuff pressure waveform; [C1] a brachial blood pressure estimator configured to receive the cuff pressure waveform and estimate systolic pressure and diastolic pressure for the subject from the cuff pressure waveform; [D1] a PVP extractor configured to receive the cuff pressure waveform and extract a pulse volume plethysmography (PVP) waveform from the variable-amplitude cuff pressure oscillation waveform obtained by high pass filtering the measured cuff pressure waveform; [E1] and a central transformer configured to receive the estimated systolic pressure and diastolic pressure and the extracted PVP waveform, the central transformer scales the PVP waveform to the estimated systolic pressure and diastolic pressure and determines a central blood pressure waveform for the subject using the scaled PVP waveform, wherein the brachial blood pressure estimator, the PVP extractor and the central transformer are implemented by…. 
These elements [A1]-[E1] of claim 20 are drawn to an abstract idea since they involve a mathematical concept/relationship abstract idea as the method is simply a series of calculation, correlation, and scaling steps.
Step 2A - Prong Two: Claim 20 recites the following limitations that are beyond the judicial exception: [A2] an automatic blood pressure monitor with an inflatable cuff; [B2] a non-transitory computer readable medium comprising computer readable instructions executed by a computer processor.
These elements [A2]-[B2] of claim 20 do not integrate the exception into a practical application of the exception. In particular, the elements of [A2]-[B2] are merely instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.04(d) and MPEP 2106.05(f). Next, the claim as a whole is analyzed to determine whether the claim recites additional elements that integrate the judicial exception into a practical application. The claim fails to recite an additional element or a combination of additional elements to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limitation on the judicial exception. 
Step 2B: Claim 20 does not recite additional elements that amount to significantly more than the judicial exception itself. In particular, the elements [A2]-[B2] do not qualify as significantly more because the limitations is simply appending well-understood, routine and conventional activities previously known in the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known in the industry (see Electric Power Group, 830 F.3d 1350 (Fed. Cir. 2016); Alice Corp. v. CLS Bank Int 7, 110 USPQ2d 1976 (2014)) and/or a claim to an abstract idea requiring no more than being stored on a computer readable medium which is a well-understood, routine and conventional activity previously known in the industry (see Electric Power Group, 830 F.3d 1350 (Fed. Cir. 2016); Alice Corp. v. CLS Bank Int 7, 110 USPQ2d 1976 (2014); SAP Am. v. InvestPic, 890 F.3d 1016 (Fed. Circ. 2018)).
In view of the above, the additional elements individually do not integrate the exception into a practical application of the exception and do not amount to significantly more than the above-judicial exception (the abstract idea) or insignificant extra-solution activity. Looking at the limitations as an ordered combination (that is, as a whole) adds nothing that is not already present when looking at the elements taking individually. There is no indication that the combination of elements improves the functioning of a computer, for example, or improves any other technology. There is no indication that the combination of elements permits automation of specific tasks that previously could not be automated. There is no indication that the combination of elements includes a particular solution to a computer-based problem or a particular way to achieve a desired computer-based outcome. Rather, the collective functions of the claimed invention merely provide conventional computer implementation, i.e., the computer is simply a tool to perform the process.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 10, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Qasem (U.S. Pub. No. 2011/0275944), in view of Millasseau (King’s College of London (2003)) (previously cited).
Regarding claim 1, Qasem discloses:
A method for determining central blood pressure for a subject using an automatic cuff blood pressure monitor (abstract, paragraphs 0020 and 0035 disclose wherein the system uses an automatic oscillometric or cuff blood pressure monitor to determine central aortic blood pressure) comprising: measuring, by the automatic cuff blood pressure monitor, cuff pressure of the automatic cuff blood pressure monitor during one of inflation or deflation of a cuff, thereby yielding a cuff pressure waveform (paragraphs 0018-0022 and 0035-0039 disclose wherein the cuff pressure is monitored during inflation so as to acquire cuff pressure waveform); estimating magnitude of brachial blood pressure for the subject from the cuff pressure waveform (paragraphs 0020, 0022, 0040-0042, and 0052 discloses wherein the brachial amplitude (magnitude) is determined from the cuff pressure waveform); extracting a pulse volume plethysmography (PVP) waveform from the measured cuff pressure waveform (paragraphs 0039-0042 and 0053 disclose wherein the system determines and utilizes the volume pulse waveform acquired from the cuff pressure data); scaling the PVP waveform to the estimated magnitude of the brachial blood pressure (paragraphs 0022, 025, 0035, 0040-0042, and 0053 disclose wherein a transfer function is applied to the pulse volume waveform so as to scale or calibrate the waveform with a brachial blood pressure waveform); and determining a central blood pressure waveform for the subject using the scaled PVP waveform (paragraphs 0022, 025, 0035, 0040-0042, and 0053 disclose wherein the calibrated waveform data is used to determine the aortic or central blood pressure waveform).
Yet Qasem does not explicitly disclose:
where the PVP waveform has a substantially fixed amplitude
However, in the same filed of pulse waveform analysis devices, Millasseau discloses:
method of obtaining an ensemble-averaged pulse, comprising normalizing the pulses in amplitude prior to the ensemble-averaging (pg. 74, para 3-pg 75, para 1 “Since the purpose of the study was to compare the shape of the waveforms, the amplitude of the DVP was normalized to be equal to that of the pressure pulse. Pulses from each cardiac cycle were identified (see algorithm in appendix 10.4) and normalized in time and amplitude in order to obtain an average pulse”; pg. 149-150; Fig. 57). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Qasem with the teachings of Millasseau to equalize the amplitude of the pulses prior to ensemble-averaging beats, that the resulting PVP waveform has a substantially fixed amplitude obtained from averaging with beats. Doing so allows the direct comparison between different beats, and thus allowing averaging of the beats (pg. 74, para 3-pg 75, para 1 “Since the purpose of the study was to compare the shape of the waveforms, the amplitude of the DVP was normalized to be equal to that of the pressure pulse. Pulses from each cardiac cycle were identified (see algorithm in appendix 10.4) and normalized in time and amplitude in order to obtain an average pulse”).
Regarding claim 2, Qasem in view of Millasseau, teaches the invention of claim 1, and Qasem further discloses:
wherein extracting the PVP waveform further comprises identifying a portion of the measured cuff pressure waveform having low cuff pressure and extracting the PVP waveform from the identified portion of the measured cuff pressure waveform (abstract, paragraphs 0018, 0037, and 0052 disclose wherein the system identifies a cuff pressure below the diastolic cuff pressure (low cuff pressure) and extracts the pulse volume waveform at that cuff pressure).
Regarding claim 10, Qasem in view of Millasseau discloses the invention of claim 1, and Qasem further discloses:
the method further comprises determining central blood pressure waveform using a transfer function, where the transfer function defines a relationship between the central blood pressure and the PVP waveform (paragraphs 0022, 025, 0035, 0040-0042, and 0053 disclose wherein a transfer function which relates the pulse waveform to aortic or central blood pressure is applied to the pulse volume waveform so as to determine the aortic or central blood pressure waveform).
Regarding claim 13, Qasem in view of Millasseau discloses the invention of claim 1, and Qasem further discloses:
the method further comprises determining central blood pressure waveform using a generalized transfer function (see figures 1, 3-5, abstract, and paragraphs 0020-0021).
Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Qasem in view of Millasseau, as applied to claim 1 above, and further in view of Chen et al. (U.S. Pub. No. US 2009/0149763 A1) (previously cited) and Bratteli et al. (U.S. Pub. No. US 2003/0023173 A1) (previously cited).
Regarding claim 3, Qasem in view of Millasseau, teaches the invention of claim 1, and yet Qasem does not disclose:
extracting the PVP waveform further comprises selecting representative beats of the measured cuff pressure waveform based on average beat length.
However, in the same field of blood pressure measurement systems, Chen discloses:
a method of determining central blood pressure from brachial artery (Abstract), comprising excluding premature beats prior to signal-averaging beats of brachial pulse volume traces to obtain a signal-averaged pulse volume recording (para [0034]-[0035] “Two to 10 consecutive beats of the carotid arterial pressure waves, brachial pulse volume traces, and radial artery pressure waves were signal averaged. Premature beats and beats immediately after premature beats were excluded. The signal-averaged carotid and radial arterial pressure wave and brachial pulse volume recording were calibrated by matching the mean and diastolic blood pressures of brachial artery pressure measured by the automated oscillometric sphygmomanometer incorporated in the device…Multiple linear regression analysis was performed for prediction of central aortic systolic blood pressure. This model will include primarily the systolic blood pressure estimated from brachial pulse volume recording, age, gender, body weight, height, waist circumference, hip girdle length, and disease history.”). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to exclude premature beats prior to signal-averaging in order to accurately estimate central blood pressure, according to Chen (para [0034]).
Yet the combination does not disclose:
a method of processing blood pressure pulse waveform, comprising selecting representative beats of the measured cuff pressure waveform based on average beat length prior to ensemble-averaging.
However, in the same field of blood pressure waveform systems, Bratteli discloses:
a method of processing blood pressure pulse waveform (Abstract), comprising selecting representative beats of the measured cuff pressure waveform based on average beat length prior to ensemble-averaging (para [0036] “there is illustrated an overview of the step 60 for analyzing selected beats. The process 70 of step 60 begins with a check to determine if a predetermined number of beats has been analyzed successfully (72-74), and, if so, proceeds to calculate the weighted averages of variables (76), the generation of a representative ensemble beat for display (78), and output of the results from the analysis (80). The beat length of the ensemble beat is assigned to the median beat length of all of the beats included. The ensemble beat is generated by averaging the data values across beats point by point using the upstroke point of each beat as the fiduciary point”; para [0049] “Step 58 performs a beat to beat cross correlation using Pearson's cross-correlation to determine a dominant family of beats, and a heart rate variability restriction is applied in order to select a group of heart beats for further analysis. Beats are accepted that are within ±5% of the median beat length.”). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to select representative beats based on average beat length, in order to select a dominant family of beats, according to Bratteli (para [0049]).
Regarding claim 4, Qasem in view of Millasseau, Chen and Bratteli, teaches the invention of claim 3, and Qasem further discloses:
the method further comprises detecting beats in the measured cuff pressure oscillation waveform (paragraphs 0017 and 0040-0042 disclose wherein the system detects pulse (beats) in the cuff pressure waveform).
Yet Qasem does not disclose
computing an average beat length for the detected beats; selecting a subset of the detected beats, where beats in the subset have a beat length within a fixed variance of the average beat length, and ensemble averaging the beats in the subset.
However, in the same field of blood pressure waveform systems, Bratteli discloses:
an average beat length for the detected beats; selecting a subset of the detected beats, where beats in the subset have a beat length within a fixed variance of the average beat length, and ensemble averaging the beats in the subset (para [0049] “Step 58 performs a beat to beat cross correlation using Pearson's cross-correlation to determine a dominant family of beats, and a heart rate variability restriction is applied in order to select a group of heart beats for further analysis. Beats are accepted that are within ±5% of the median beat length.” para [0036] “there is illustrated an overview of the step 60 for analyzing selected beats. The process 70 of step 60 begins with a check to determine if a predetermined number of beats has been analyzed successfully (72-74), and, if so, proceeds to calculate the weighted averages of variables (76), the generation of a representative ensemble beat for display (78), and output of the results from the analysis (80). The beat length of the ensemble beat is assigned to the median beat length of all of the beats included. The ensemble beat is generated by averaging the data values across beats point by point using the upstroke point of each beat as the fiduciary point”). 
Therefore, it would have been obvious to one of ordinary skill in the art to have selected the subset of detected beats having beat length within a fixed variance of the average beat length, and ensemble averaging the beats in the subset, using the method of Bratteli, in order to select a dominant family of beats (para [0049] of Bratteli), and to exclude premature beats prior to signal-averaging for estimating central blood pressure, according to Chen (para [0034]).
Regarding claim 5, Qasem in view of Millasseau, Chen and Bratteli, teaches the invention of claim 4, yet Qasem does not disclose: 
scaling the beats in the subset so the beats are equal in at least one of amplitude or duration prior to the step of ensemble averaging.
However, in the same filed of pulse waveform analysis devices, Millasseau discloses:
scaling the beats in the subset so the beats are equal in at least one of amplitude or duration prior to the step of ensemble averaging (pg. 74, para 3-pg 75, para 1 “Since the purpose of the study was to compare the shape of the waveforms, the amplitude of the DVP was normalized to be equal to that of the pressure pulse. Pulses from each cardiac cycle were identified (see algorithm in appendix 10.4) and normalized in time and amplitude in order to obtain an average pulse”; pg. 149-150).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have scaled the beats in amplitude and time prior to ensemble averaging, in order to allow the direct comparison between beats, and thus averaging of the beats, according to Millasseau (pg. 74, para 3-pg 75, para 1).
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Qasem in view of Millasseau, as applied to claim 1 above, and further in view of Liu et al. (WIPO Publication No. WO 2017/044823 A1) (previously cited).
Regarding claim 8, Qasem in view of Millasseau discloses the invention of claim 1, but fails to disclose:
estimating magnitude of brachial blood pressure further comprises deriving an oscillogram from the cuff pressure oscillation waveform, and estimating systolic pressure and diastolic pressure for the subject from the oscillogram, where the oscillogram is an amplitude of oscillations in the measured cuff pressure as a function of the measured cuff pressure.
However, in the same field of blood pressure measurement systems, Liu discloses:
a patient-specific method of estimating magnitude of brachial blood pressure (Abstract) comprises using an automatic blood pressure monitor comprises deriving an oscillogram from the cuff pressure oscillation waveform (para [0013] “a variant method is presented for determining blood pressure for a subject. The method includes: measuring cuff pressure using an automatic cuff device during a blood pressure measure of the subject; deriving an oscillogram from the measured cuff pressure”) and estimating systolic pressure and diastolic pressure for the subject from the oscillogram, where the oscillogram is an amplitude of oscillations in the measured cuff pressure as a function of the measured cuff pressure (para [0013] “The method includes…where the oscillogram is an amplitude of oscillations in measured cuff pressure as a function of the measured cuff pressure; representing the oscillogram with a mathematical model, wherein the mathematical model is defined in terms of parameters with unknown values, the parameters indicating systolic pressure and diastolic pressure and the parameters specifying a nonlinear blood volume-transmural pressure relationship of the artery underneath cuff of the automatic cuff device…estimating the parameters of the mathematical model by fitting the mathematical model to the oscillogram”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the method of Qasem, in view of Millasseau, to estimate the systolic pressure and diastolic pressure by fitting a mathematical model to an oscillogram derived from a measured cuff pressure oscillation waveform, in order to estimate blood pressure using a patient-specific method, as taught by Liu (para [0005]-[0006]).
Regarding claim 9, Qasem in view of Millasseau and Liu, teaches the method of claim 8, yet Qasem does not disclose:
estimating magnitude of brachial blood pressure by representing the oscillogram with a mathematical model and estimating the parameters of the mathematical model by fitting the mathematical model to the oscillogram; where the mathematical model is defined in terms of parameters with unknown values, the parameters indicating systolic pressure and diastolic pressure and specifying a nonlinear blood volume-transmural pressure relationship of the artery underneath the cuff of the automatic blood pressure monitor.
However, in the same field of blood pressure measurement systems, Liu discloses:
estimating magnitude of brachial blood pressure by representing the oscillogram with a mathematical model and estimating the parameters of the mathematical model by fitting the mathematical model to the oscillogram (para [0013] “a variant method is presented for determining blood pressure for a subject. The method includes: measuring cuff pressure using an automatic cuff device during a blood pressure measure of the subject; deriving an oscillogram from the measured cuff pressure…representing the oscillogram with a mathematical model, wherein the mathematical model is defined in terms of parameters with unknown values, the parameters indicating systolic pressure and diastolic pressure and the parameters specifying a nonlinear blood volume-transmural pressure relationship of the artery underneath cuff of the automatic cuff device…estimating the parameters of the mathematical model by fitting the mathematical model to the oscillogram”), where the mathematical model is defined in terms of parameters with unknown values, the parameters indicating systolic pressure and diastolic pressure and specifying a nonlinear blood volume-transmural pressure relationship of the artery underneath the cuff of the automatic blood pressure monitor (para [0013] “the mathematical model is defined in terms of parameters with unknown values, the parameters indicating systolic pressure and diastolic pressure and the parameters specifying a nonlinear blood volume-transmural pressure relationship of the artery underneath cuff of the automatic cuff device”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to have used the mathematical model of Liu expressed in terms of parameters with unknown values, the parameters indicating systolic pressure and diastolic pressure and specifying a nonlinear blood volume-transmural pressure relationship to estimate the magnitude of brachial blood pressure, in order to estimate blood pressure using a patient-specific method, as taught by Liu (para [0005]-[0006]).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Qasem in view of Millasseau, as applied to claim 1 above, and further in view of Gao et al. (Scientific Reports (2016)) (hereinafter “Gao’2016”) (previously cited).
Regarding claim 11, Qasem in view of Millasseau, discloses the invention of claim 10, but Qasem fails to disclose:
the transfer function is defined by a tube-load model and parameters of the tube-load model include pulse transit time and a wave reflection coefficient.
However, in the same field of blood pressure measurement systems, Gao’2016 discloses:
a method of determining central blood pressure for a subject from radial blood pressure waveform using a tube-model adaptive transfer function (Abstract; pg. 2, para 3 “The ATF transforms a radial BP waveform into the central BP waveform based on physiologic modeling and knowledge. The procedure is shown in Fig. 1 and described below”; Fig. 1A “Figure 1. Adaptive transfer function (ATF) for deriving the central blood pressure (BP) waveform from a radial BP waveform. (a) Tube-load model of arterial wave transmission and reflection upon which the ATF is based (left).”), and parameters of the tube-load model include pulse transit time and a wave reflection coefficient (Fig. 1A “According to the model, the transfer function relating radial BP [pr(t)] to central BP [pc(t)] may be defined in terms of two parameters, the wave travel time [Td] and wave reflection coefficient [Γ]”).  
Therefore, it would have been obvious to one of ordinary skill in the art to have incorporated the teachings of Gao’2016 to the combination to use a tube-model transfer function with the parameters of pulse transit time and wave reflection coefficient, in order to improve the accuracy of the central blood pressure estimation (pg. 2, para 2 “In this study, we conceived a new transfer function for deriving the central BP waveform from a radial BP waveform. First, the transfer function relating radial BP to central BP is defined in terms of a model of arterial wave transmission and reflection with two unknown parameters representing the wave travel time and wave reflection coefficient. We compared this simple “adaptive transfer function” (ATF) to multiple GTFs using the original patient data that helped popularize the GTF. Our results show that the ATF can offer significant accuracy improvements in the estimation of central BP levels in patients with low PP amplification.”).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Qasem, in view of Millasseau and Gao’2016, as applied to claim 11 above, and further in view of Gao et al. (IEEE Transactions on Biomedical Engineering (2017)) (hereinafter “Gao’2017”) (previously cited).
Regarding claim 12, Qasem, in view of Millasseau and Gao’2016, teaches the invention of claim 11, yet Qasem does not disclose:
the wave reflection coefficient is set to a nominal value.
However, in the same field of blood pressure measurement systems, Gao’2016 discloses:
the wave reflection coefficient is set to a nominal value (pg. 3, para 2 “The two model parameters, and thus the central BP waveform, are estimated from only the radial BP waveform (sampled at 200 Hz) by assuming that the central BP waveform exhibits exponential diastolic decays (see Fig. 1b). First, values for Td in the wide range of 0 to 150 ms, with increments of 5 ms, and Γ in the physical range of 0 to 1, with increments of 0.05, are selected”; Fig. 1B).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate the wave reflection coefficient is set to a nominal value, as taught by Gao’2016, in order to more accurately estimate the central BP waveform (pg. 3, para 2). 
Yet the combination fails to disclose:
Wherein pulse transit time is determined based on mean blood pressure. 
However, in the same field of blood pressure measurement systems, Gao’2017 discloses:
a method of measuring pulse transmit time using mean blood pressure (Abstract; pg. 1526, col 1, para 4 “This technique is illustrated in Fig. 3. The technique extends the linear arterial tube-load model technique by making the arterial compliance dependent on BP instead of being constant. The resulting nonlinear arterial tube-load model may thus permit estimation of PTT as a function of BP after implicit mathematical elimination of the reflected wave.”; pg. 1526, col 2, para 2-pg 1527, col 1, para 1“the model parameters specify a function relating BP to PTT [Td (P)]… the linear arterial tube-load model technique is first applied to the measured waveforms to estimate TdMP, and MP is determined. This pair of values is then substituted into (1) (i.e., Td (P) = Td MP and P =MP) to constrain D2LC0 entirely by the value of α… PTT as a function of BP is finally given as (1) equipped with the α and D2LC0 estimates (see bottom panel of Fig. 3); Equation (1); Fig. 3; note MP denotes mean BP, see pg. 1526, col 1, para 3).
Therefore, it would have been obvious to one of ordinary skill in the art to have combined the teachings of Gao’2017 with the combination to determine the pulse wave transmit time based on mean blood pressure, in order to allow multiple PPT values to be obtained from different BP levels in a cardiac cycle (pg. 1525, col 2, para 1; pg. 1527, col 1, para 2).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Qasem in view of Millasseau, as applied to claim 1 above, and further in view of Qasem (U.S. Pub. No. 2018/0263513) (hereinafter Qasem II)
Regarding claim 14, Qasem in view of Millasseau discloses the invention of claim 1, yet Qasem does not disclose:
the method further comprises determining central blood pressure waveform using a regression equation to predict central blood pressure from the scaled PVP waveform.
However, in the same field of central blood pressure determination systems, Qasem II discloses:
the method further comprises determining central blood pressure waveform using a regression equation to predict central blood pressure from the scaled PVP waveform (paragraphs 0015, 0086, and 0089 disclose wherein the feature or waveform data can be put through a regression equation to determine central blood pressure).
 Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate the method further comprises determining central blood pressure waveform using a regression equation to predict central blood pressure from the scaled PVP waveform, as taught by Qasem II, in order to recalibrate the measured data to accurately predict or determine a central pressure waveform for central blood pressure analysis. 
Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Qasem in view of Liu and Millasseau.
Regarding claim 15, Qasem discloses:
A method for determining central blood pressure for a subject using an automatic sphygmomanometer (figure 1, abstract, paragraphs 0020, 0035, 0040 disclose wherein the system uses an automatic oscillometric or sphygmomanometer cuff blood pressure monitor to determine central aortic blood pressure) comprising: measuring cuff pressure using the automatic sphygmomanometer during deflation or inflation of a cuff of the automatic sphygmomanometer, thereby yielding a cuff pressure waveform (paragraphs 0018-0022 and 0035-0039 disclose wherein the cuff pressure is monitored during inflation so as to acquire cuff pressure waveform); estimating magnitude of brachial blood pressure for the subject from the cuff pressure waveform (paragraphs 0020, 0022, 0040-0042, and 0052 discloses wherein the brachial amplitude (magnitude) is determined from the cuff pressure waveform); extracting a pulse volume plethysmography (PVP) waveform from the measured cuff pressure waveform (paragraphs 0039-0042 and 0053 disclose wherein the system determines and utilizes the volume pulse waveform acquired from the cuff pressure data); scaling the PVP waveform to the estimated systolic pressure and diastolic pressure (paragraphs 0022, 025, 0035, 0037-0042, and 0053 disclose wherein a transfer function is applied to the pulse volume waveform so as to scale or calibrate the waveform to the diastolic and systolic pressure); and determining a central blood pressure waveform for the subject from the scaled PVP waveform using a transfer function, where the transfer function defines a relationship between the central blood pressure and the PVP waveform  (paragraphs 0022, 025, 0035, 0040-0042, and 0053 disclose wherein a transfer function which relates the pulse waveform to aortic or central blood pressure is applied to the pulse volume waveform so as to determine the aortic or central blood pressure waveform). 
Yet Shih fails to disclose:
Wherein the method comprises deriving an oscillogram from the measured cuff pressure waveform, where the oscillogram is an amplitude of oscillations in the measured cuff pressure as a function of the measured cuff pressure; estimating systolic pressure and diastolic pressure for the subject from the oscillogram, and the pulse volume plethysmography (PVP) waveform from the measured cuff pressure waveform by extracted by one of amplitude or time scaling beats of the measured cuff pressure waveform before ensemble averaging the scaled beats.
However, in the same field of blood pressure monitoring systems, Liu discloses:
a patient-specific method of estimating systolic pressure and diastolic pressure using an automatic blood pressure monitor (Abstract), comprises deriving an oscillogram from the cuff pressure oscillation waveform (para [0013] “a variant method is presented for determining blood pressure for a subject. The method includes: measuring cuff pressure using an automatic cuff device during a blood pressure measure of the subject; deriving an oscillogram from the measured cuff pressure”; para [0028] “From the measured cuff pressure, an oscillogram is derived, where the oscillogram is the amplitude of the cuff pressure oscillations as a function of the measured cuff pressure.”) and estimating systolic pressure and diastolic pressure for the subject from the oscillogram, where the oscillogram is an amplitude of oscillations in the measured cuff pressure as a function of the measured cuff pressure (para [0013] “The method includes…where the oscillogram is an amplitude of oscillations in measured cuff pressure as a function of the measured cuff pressure; representing the oscillogram with a mathematical model, wherein the mathematical model is defined in terms of parameters with unknown values, the parameters indicating systolic pressure and diastolic pressure and the parameters specifying a nonlinear blood volume-transmural pressure relationship of the artery underneath cuff of the automatic cuff device…estimating the parameters of the mathematical model by fitting the mathematical model to the oscillogram”).
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of Shih, to estimate the systolic pressure and diastolic pressure by fitting a mathematical model to an oscillogram derived from a measured cuff pressure oscillation waveform, in order to estimate blood pressure using a patient-specific method, as taught by Liu (para [0005]-[0006]).
Yet the combination does not disclose:
obtaining averaged pulse, comprising normalizing the pulse in time and amplitude before ensemble averaging.
However, in the same filed of pulse waveform analysis devices, Millasseau discloses:
a method of obtaining averaged pulse, comprising normalizing the pulse in time and amplitude before ensemble averaging (pg. 74, para 3-pg 75, para 1 “Since the purpose of the study was to compare the shape of the waveforms, the amplitude of the DVP was normalized to be equal to that of the pressure pulse. Pulses from each cardiac cycle were identified (see algorithm in appendix 10.4) and normalized in time and amplitude in order to obtain an average pulse”; pg. 149-150; Fig. 57). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention using the method of Millasseau to scale the beats in amplitude and time prior to ensemble averaging, in order to allow the direct comparison between beats, and thus averaging of the beats (pg. 74, para 3-pg 75, para 1).
Regarding claim 16, Qasem in view of Liu and Millasseau, teaches the invention of claim 15, yet Qasem does not disclose:
the method further comprises estimating systolic pressure and diastolic pressure by representing the oscillogram with a mathematical model and estimating the parameters of the mathematical model by fitting the mathematical model to the oscillogram; where the mathematical model is defined in terms of parameters with unknown values, the parameters indicating systolic pressure and diastolic pressure and specifying a nonlinear blood volume-transmural pressure relationship of the artery underneath the cuff of the automatic sphygmomanometer.
However, in the same field of blood pressure monitoring systems, Liu discloses:
the method further comprises estimating systolic pressure and diastolic pressure by representing the oscillogram with a mathematical model and estimating the parameters of the mathematical model by fitting the mathematical model to the oscillogram (para [0013] “a variant method is presented for determining blood pressure for a subject. The method includes: measuring cuff pressure using an automatic cuff device during a blood pressure measure of the subject; deriving an oscillogram from the measured cuff pressure…representing the oscillogram with a mathematical model, wherein the mathematical model is defined in terms of parameters with unknown values, the parameters indicating systolic pressure and diastolic pressure and the parameters specifying a nonlinear blood volume-transmural pressure relationship of the artery underneath cuff of the automatic cuff device…estimating the parameters of the mathematical model by fitting the mathematical model to the oscillogram”), where the mathematical model is defined in terms of parameters with unknown values, the parameters indicating systolic pressure and diastolic pressure and specifying a nonlinear blood volume-transmural pressure relationship of the artery underneath the cuff of the automatic sphygmomanometer (para [0013] “the mathematical model is defined in terms of parameters with unknown values, the parameters indicating systolic pressure and diastolic pressure and the parameters specifying a nonlinear blood volume-transmural pressure relationship of the artery underneath cuff of the automatic cuff device”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to have modified the combination to use the mathematical model of Liu expressed in terms of parameters with unknown values, the parameters indicating systolic pressure and diastolic pressure and specifying a nonlinear blood volume-transmural pressure relationship to estimate the magnitude of brachial blood pressure, in order to estimate blood pressure using a patient-specific method, as taught by Liu (para [0005]-[0006]).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Qasem, in view of Liu and Millasseu, as applied to claim 15 above, and further in view of Chen and Bratteli.
Regarding claim 17, Qasem in view of Liu and Millasseau, teaches the invention of claim 15, Qasem further discloses:
the method further comprises extracting a pulse volume plethysmography (PVP) waveform from the measured cuff pressure waveform by detecting beats in the measured cuff pressure oscillation waveform (paragraphs 0017 and 0040-0042 disclose wherein the system detects pulse (beats) in the cuff pressure waveform and abstract, paragraphs 0018, 0037, and 0052 disclose wherein the system identifies a cuff pressure below the diastolic cuff pressure (low cuff pressure) and extracts the pulse volume waveform at that cuff pressure).
Yet Qasem fails to disclose:
computing an average beat length for the detected beats; selecting a subset of the detected beats, where beats in the subset have a beat length within a fixed variance of the average beat length.
However, in the same field of blood pressure measurement systems, Chen discloses:
a method of determining central blood pressure from brachial artery, comprising excluding premature beats prior to signal-averaging beats of brachial pulse volume traces to obtain a signal-averaged pulse volume recording (para [0034]-[0035] “Two to 10 consecutive beats of the carotid arterial pressure waves, brachial pulse volume traces, and radial artery pressure waves were signal averaged. Premature beats and beats immediately after premature beats were excluded. The signal-averaged carotid and radial arterial pressure wave and brachial pulse volume recording were calibrated by matching the mean and diastolic blood pressures of brachial artery pressure measured by the automated oscillometric sphygmomanometer incorporated in the device…Multiple linear regression analysis was performed for prediction of central aortic systolic blood pressure. This model will include primarily the systolic blood pressure estimated from brachial pulse volume recording, age, gender, body weight, height, waist circumference, hip girdle length, and disease history.”). 
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate a method of determining central blood pressure from brachial artery, comprising excluding premature beats prior to signal-averaging beats of brachial pulse volume traces to obtain a signal-averaged pulse volume recording, as taught by Chen, in order to estimate central blood pressure (para [0034]).
Yet the combination does not disclose:
a method of process blood pressure pulse waveform, comprising computing an average beat length for the detected beats; selecting a subset of the detected beats, where beats in the subset have a beat length within a fixed variance of the average beat length; and ensemble averaging the beats in the subset.
However, in the same field of blood pressure waveform systems, Bratteli discloses:
a method of process blood pressure pulse waveform (Abstract), comprising computing an average beat length for the detected beats; selecting a subset of the detected beats, where beats in the subset have a beat length within a fixed variance of the average beat length; and ensemble averaging the beats in the subset (para [0049] “Step 58 performs a beat to beat cross correlation using Pearson's cross-correlation to determine a dominant family of beats, and a heart rate variability restriction is applied in order to select a group of heart beats for further analysis. Beats are accepted that are within ±5% of the median beat length.”). 
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to have selected a subset of beats having a beat length within a fixed variance of the average beat length prior to ensemble averaging the subset, according to the method of Bratteli, in order to select a dominant family of beats (para [0049] of Bratteli).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Qasem in view of Liu and Millasseu, as applied to claims 15 and 16 above, and further in view of Gao’2016.
Regarding claim 18, Qasem in view of Liu and Millasseau, teach the method of claim 16, but Qasem fails to disclose:
the transfer function is defined by a tube-load model and parameters of the tube-load model include pulse transit time and a wave reflection coefficient.
However, in the same field of blood pressure measurement systems, Gao’2016 discloses:
a method of determining central blood pressure for a subject from radial blood pressure waveform using a tube-model adaptive transfer function (Abstract; pg. 2, para 3 “The ATF transforms a radial BP waveform into the central BP waveform based on physiologic modeling and knowledge. The procedure is shown in Fig. 1 and described below”; Fig. 1A “Figure 1. Adaptive transfer function (ATF) for deriving the central blood pressure (BP) waveform from a radial BP waveform. (a) Tube-load model of arterial wave transmission and reflection upon which the ATF is based (left).”), and parameters of the tube-load model include pulse transit time and a wave reflection coefficient (Fig. 1A “According to the model, the transfer function relating radial BP [pr(t)] to central BP [pc(t)] may be defined in terms of two parameters, the wave travel time [Td] and wave reflection coefficient [Γ]”).  
Therefore, it would have been obvious to one of ordinary skill in the art to have incorporated the teachings of Gao’2016 to the combination, to use a tube-model transfer function with the parameters of pulse transit time and wave reflection coefficient, in order to improve the accuracy of the central blood pressure estimation (pg. 2, para 2 “In this study, we conceived a new transfer function for deriving the central BP waveform from a radial BP waveform. First, the transfer function relating radial BP to central BP is defined in terms of a model of arterial wave transmission and reflection with two unknown parameters representing the wave travel time and wave reflection coefficient. We compared this simple “adaptive transfer function” (ATF) to multiple GTFs using the original patient data that helped popularize the GTF. Our results show that the ATF can offer significant accuracy improvements in the estimation of central BP levels in patients with low PP amplification.”). 
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Qasem in view of Liu, Millasseu and Gao’2016, as applied to claim 18 above, and further in view of Gao’2017.
Regarding claim 19, Qasem in view of Liu and Millasseau and Gao’2016, the method of claim 18, but Qasem does not disclose:
the method further comprises determining pulse transit time as a function of mean blood pressure.
However, in the same field of blood pressure measurement systems, Gao’2017 discloses:
a method of measuring pulse transmit time using mean blood pressure (Abstract; pg. 1526, col 1, para 4 “This technique is illustrated in Fig. 3. The technique extends the linear arterial tube-load model technique by making the arterial compliance dependent on BP instead of being constant. The resulting nonlinear arterial tube-load model may thus permit estimation of PTT as a function of BP after implicit mathematical elimination of the reflected wave.”; pg. 1526, col 2, para 2-pg 1527, col 1, para 1“the model parameters specify a function relating BP to PTT [Td (P)]… the linear arterial tube-load model technique is first applied to the measured waveforms to estimate TdMP, and MP is determined. This pair of values is then substituted into (1) (i.e., Td (P) = Td MP and P =MP) to constrain D2LC0 entirely by the value of α… PTT as a function of BP is finally given as (1) equipped with the α and D2LC0 estimates (see bottom panel of Fig. 3); Equation (1); Fig. 3; note MP denotes mean BP, see pg. 1526, col 1, para 3).
Therefore, it would have been obvious to one of ordinary skill in the art to have combined the teachings of Gao’2017 with the method of the combination to determine the pulse wave transmit time based on mean blood pressure, in order to allow multiple PPT values to be obtained from different BP levels in a cardiac cycle (pg. 1525, col 2, para 1; pg. 1527, col 1, para 2).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Qasem in view of Cheng et al. (American Journal of Hypertension (2013)) (previously cited).
Regarding claim 20, Qasem teaches:
A system for determining central blood pressure for a subject comprising: an automatic blood pressure monitor with an inflatable cuff (abstract, paragraphs 0020 and 0035 disclose wherein the system uses an automatic oscillometric or cuff blood pressure monitor to determine central aortic blood pressure) the automatic blood pressure monitor operates to measure cuff pressure during inflation and deflation of the cuff and generates a cuff pressure 

waveform (paragraphs 0018-0022 and 0035-0039 disclose wherein the cuff pressure is monitored during inflation so as to acquire cuff pressure waveform); a brachial blood pressure estimator configured to receive the cuff pressure waveform and estimate systolic pressure and diastolic pressure for the subject from the cuff pressure waveform (paragraphs 0020, 0022, 0034-0035, 0037-0042, and 0052 discloses wherein the brachial amplitude (magnitude) is determined from the cuff pressure waveform and wherein the diastolic and systolic pressure are determined from the cuff pressure waveform); a PVP extractor configured to receive the cuff pressure waveform and extract a pulse volume plethysmography (PVP) waveform from the variable-amplitude cuff pressure oscillation waveform obtained by high pass filtering the measured cuff pressure waveform (paragraphs 0034, 0039-0042 and 0053 disclose wherein the system determines and utilizes the volume pulse waveform acquired from the cuff pressure data using high pass filters); and a central transformer configured to receive the estimated systolic pressure and diastolic pressure and the extracted PVP waveform, the central transformer scales the PVP waveform to the estimated systolic pressure and diastolic pressure and determines a central blood pressure waveform for the subject using the scaled PVP waveform, wherein the brachial blood pressure estimator, the PVP extractor and the central transformer are implemented by a non-transitory computer readable medium comprising computer readable instructions executed by a computer processor (paragraphs 0022, 025, 0034-0035, 0040-0042, and 0053 disclose wherein a transfer function is applied to the pulse volume waveform so as to scale or calibrate the waveform to the diastolic and systolic pressure and wherein the calibrated waveform data is used to determine the aortic or central blood pressure waveform and wherein the steps are 


performed using a digital signal processing unit for executing and implementing computer software).
Yet Qasem fails to disclose:
the PVP is extracted from the variable-amplitude cuff pressure oscillation waveform obtained by high pass filtering the measured cuff pressure waveform.
However, in the same field of blood pressure measurement systems, Cheng discloses:
a method of estimating central blood pressure from brachial systolic blood pressure (Abstract), comprising measuring cuff pressure during inflation and deflation of the cuff and generates a cuff pressure waveform (pg. 43, col 2, para 3-6 “The appropriate-size BP cuff was selected according to the manufacturer’s direction and was placed on the subject’s upper left arm with its lower edge 2.5 cm above the antecubital fossa…The prototype automatic CBP monitor was built from a validated oscillometric arm BP monitor (WatchBP Office; Microlife AG, Widnau, Switzerland) to perform PVP and instant PVP waveform analysis for the estimation of central SBP and PP…The pressure transducer (MP3V5050; Freescale Semiconductor, Texas, USA) had a linear range of 0 to 300 mm Hg for acquiring oscillometric signals of cuff pressure”), and high-pass filtering said cuff pressure waveform (pg. 43, col 2, para 6-pg 45, col 1, para 1 “An instrumentational amplifier was seated behind the pressure transducer for reducing common mode signal and amplifying oscillometric signals. A band-pass filter was used to minimize the effect of baseline shift, with the cutoff frequency set at 0.5 to 30 Hz”; note bandpass filtering is a combination of high-pass and low-pass filtering) prior to scaling the PVP waveform to an estimated systolic pressure and diastolic pressure (pg. 45, col 1, para 2 “This prototype CBP monitor was customized to measure brachial SBP and DBP and then perform PVP at a cuff pressure of 60 mm Hg. The PVP waveform was then calibrated to the brachial SBP and DBP and used for estimating central SBP and PP.1”), and determining a central blood pressure waveform (pg. 45, col 1, para 2 “This prototype CBP monitor was customized to measure brachial SBP and DBP and then perform PVP at a cuff pressure of 60 mm Hg. The PVP waveform was then calibrated o the brachial SBP and DBP and used for estimating central SBP and PP.16,19 The prediction equation for central PP measurements was produced by adopting the same theoretic framework for central SBP19 (see methods of supplementary data online for details)”).
Therefore, it would have been obvious to one of obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the system of Qasem with the teachings of Cheng, to extract the PVP waveform from a variable-amplitude cuff pressure oscillation waveform obtained by high pass filtering, which minimizes baseline shift according to Cheng (pg. 43, col 2, para 6).
Claims 6-7 are not rejected under 35 USC 102 or 103 as the prior art does not disclose the method comprises extracting the PVP waveform by electing a single representative beat from the measured cuff pressure oscillation waveform and constructing the PVP waveform using the selected representative beat, in combination with the other claimed elements. However, claims 6 and 7 are still subject to the 101 rejection as being directed to patent ineligible subject matter or abstract idea and thus would not be allowable even if written in independent form.  

Response to Amendment
Applicant amended claim 1 in the response filed 09/02/2022.

Response to Arguments
Applicant’s arguments and amendments, see pages 2-11 of the response, filed 09/02/2022, with respect to the rejection(s) of claim(s) 1-20 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Qasem which discloses a cuff pressure waveform measurement system.
Applicant's arguments filed 09/02/2022 with regard to the 101 rejections have been fully considered but they are not persuasive. Applicant argues that the claims as a whole are integrated into a practical application, however this argument is not persuasive as each of the recited steps or elements are merely mathematical calculation steps that are a computational algorithm or a mental process that could be achieved with the aid of pen and paper. There is no additional step or element that uses the final calculated pressure step so as to integrate the calculations into a practical application. 
Applicant additionally argues that the use of the sphygmomanometer or automatic cuff blood pressure monitor is a requirement for a particular medical device and imposes meaningful limitations on the scope of the claims. However, this argument is not persuasive because the claims do not particularly claim the particulars of an automatic blood pressure monitor but simply utilize the data or measurements from a generic blood pressure monitor and thus the blood pressure monitor does not impose meaningful limitations on the scope of the claims. 

Applicant further argues that the claims improve technology and thereby are integrated into a practical application. However, this argument is not persuasive as the claims are merely directed to the measuring and processing of data using generic computer elements. No evidence is presented as to how the claimed invention improves the performance of the computing or processing elements themselves so as to improve the underlying technology. Instead the claims are merely directed to a process or application of using generic computer elements to perform a series of calculations but do not improve the underlying technology such that they are integrated into the practical application so as to overcome the 101 rejection of record. 
Additionally, Applicant argues that the Examiner improperly segmented the process steps from the underlying hardware to assess whether the claims recite significantly more. This argument is not persuasive as the Examiner contends that each of the claim elements and combination of elements as a whole was examined to determine if the claim recite significantly more and concluded that they do not. 
Lastly, Applicant asserts that the Arrhythmia case holds proper precedent and that the current claims are analogous to the claims in Arrhythmia where the court held that a method of analyzing an electrocardiograph signal was patentable subject matter. This argument is not persuasive as a relevant factor in determining that the patent in Arrhythmia was directed to patent eligible subject matter was that the court determined the analyzing electrocardiograph signal method was directed to detection a certain heart condition using the novel analysis method. Whereas the current claims are not directed to the diagnosis or detection of a particular disease or condition but are simply directed to method of determining central blood pressure values. Thus, it is the Examiner’s contention that Arrhythmia is not analogous to the current claims and therefore does not provide sufficient motivation to withdrawal the 101 rejection of record. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVERY MITCHELL FOLEY whose telephone number is (571)272-8607. The examiner can normally be reached Mon - Thurs 7am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 5712723672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M.F./Examiner, Art Unit 3791                                                                                                                                                                                                        
/ALLEN PORTER/Primary Examiner, Art Unit 3792